                       Case 1:20-cv-10927-JPC Document 9
                                                       8 Filed 04/27/21
                                                               04/26/21 Page 1 of 1




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

          JOSE QUEZADA, on behalf of himself and all
          others similarly situated,
                                  Plaintiffs,                               Case No. 1:20-cv-10927
                                                                          NOTICE OF VOLUNTARY
                            -against-                                            DISMISSAL
                                                                             WITH PREJUDICE
          MAUNA LOA MACADAMIA NUT
          CORPORATION
                       Defendant.




                 PLEASE TAKE NOTICE, that the above-entitled action against all Defendants shall be

        and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) with prejudice; without costs, or

        disbursements, or attorneys’ fees to any party.


        Dated:         Queens, New York
                       April 26, 2021


                                                                    Respectfully submitted,

                                                                    By: /s/ Mars Khaimov
Plaintiff has provided notice of his voluntary dismissal with
                                                                    Mars Khaimov, Esq.
prejudice against Defendant under Federal Rule of Civil
Procedure 41(a)(1)(A)(i), which allows a plaintiff to dismiss an    Mars Khaimov Law, PLLC
action without a court order. See Fed. R. Civ. P. 41(a)(1)(B)       10826 64th Avenue, Second Floor
(permitting notice of dismissal with prejudice).                    Forest Hills, New York 11375
                                                                    marskhaimovlaw@gmail.com
Accordingly, the Clerk of Court is respectfully directed to close   Attorneys for Plaintiff
this case.

SO ORDERED.
Date: April 26, 2021

New York, New York             ___________________________
                               JOHN P. CRONAN
                               United States District Judge
